DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“lifting device which encompasses the hinge pin” of claim 1; examiner notes that part 18 does not “encompass” the hinge pin, it only partially encircles it, shown in figures 10-12.
“hinge pin guided through finger-type ends of the first hinge part” of claim 1; examiner notes that parts 42 are “finger type ends”, but notes no part of parts 42 are “finger” like, or type, or anything.  Examiner notes that ends 42 completely encompass the hinge pin 14.  
“encompassing part” of claim 1 is not shown.  Does applicant mean hook 46?
“coulisse like guide walls” of claim 2 is not shown.  What feature is the “coulisse”?  This is not indicated in the drawings.  Does applicant mean “groove”?
“inner walls of the lifting device” of claim 2 is not shown.  
“coulisses support a turntable” of claim 4 is not shown.  Examiner notes that a feature of the sidewalls of the second part 16 do not engage the turntable 22.
“helical track” of claim 4 is not shown.  Examiner notes that the groove 64 is semi-circular with an arc length of 180 degrees, but there is nothing “helical” about the “track”.  
“a projection” of claim 4 is not shown.  Applicant only discloses a head screw 30 engaging the helical track.

“head screw which is screwed in to the bottom of the actuator” of claim 5 is not shown.  Examiner notes that the head screw 30 does not touch or even engage the actuator 20 in figures 10-12.

Errors in the drawings themselves:
Guide wall, Part 56 is shown on both the lifting device 18 and the second part 16.  Part 58 is also a guide wall, does applicant intend that part 56 is on the lifting device, and 58 is on the second part?
Parts 48, 12, and 50, all present in figure 1, are not included in the specification.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
Applicant includes multiple names for parts both in the specification AND in the claims, which is not clear.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  For instance “first hinge part” and “frame part” are equivalents; “second hinge part” and “door part” are equivalents.
Parts 48, 12, and 50, all present in figure 1, are not included in the specification.

    PNG
    media_image1.png
    390
    674
    media_image1.png
    Greyscale
Applicant uses the term “coulisse” as both an adjective “coulisse-like” AND a noun “coulisses”.  Examiner notes that the definition of “coulisse” is “a flat piece of scenery at the side of the stage in a theater”.  Since this is a term relating to the theater, and not to hinges, examiner is unsure of applicant’s intended definition in the structure of the article.  Applicant is suggested to define this term for purposes of this patent application, or utilize alternative terminology, perhaps “groove” is appropriate.
Applicant discloses “spring force” part 24, which examiner notes are shown as springs.  Does applicant intend to only label the “force”, or does applicant positively disclose “spring”?  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Examiner notes that the following is a non-exhaustive list of indefinite issues:
Claim 1:
“connected to one another in an articulated manner by means of a hinge pin”: what does “articulated manner” mean?  Does this modify the term “connected”?  Does applicant mean “rotatably connected”?  Further, “by means of a hinge pin”, examiner is unsure if applicant is positively claiming the hinge pin or not.  For purposes of examination, examiner assumes that the hinge pin is positively claimed.
“latch-type tongue”.  Examiner is unsure how “latch-type” modifies “tongue” in this instance.  Is “latch” the function of the tongue?  Examiner suggests the removal of “latch-type”.
can move against a spring force”, applicant’s claim language does NOT positively claim “spring force” OR “springs”.  Examiner assumes that applicant intends to positively claim a spring.
“characterized by a lifting device”.  Examiner assumes that the “hinge” is further “characterized” by including a lifting device.  Examiner suggests positively claiming this as a part of the hinge without the use of “characterized by”.  
“lifting device which encompasses the hinge pin”.  Examiner notes that “lifting device 18” has a hook 46, and the hook does not encompass the hinge pin 14.  Examiner notes that ends 42 encompass the hinge pin 14.  Examiner is unsure what applicant intends with this phrase.
“finger-type ends”.  Examiner is unsure how the knuckles 42 of first hinge part 10 are “finger type”.  How does this describe ends 42?  
“which centrally supports the hinge pin”.  Examiner is unsure WHAT “centrally supports the hinge pin”.  Further, does applicant intend that whatever “centrally supports the hinge pin” must be BETWEEN the ends 42?  Examiner assumes so.
“lifting device moves the encompassing part”.  Examiner notes that applicant does not show or disclose an “encompassing part”.  Does applicant mean hook 46?  Examiner notes that hook 46 does not “encompass” the hinge pin 14.
“perpendicularly to the plane of the door leaf or cabinet wall”.  Examiner notes that the “door leaf or cabinet wall” are NOT positively claimed, and therefore, applicant is further limiting the intended use (by requiring a plane of the leaf or wall) as well as indefinitely comparing the hinge to the intended 
“by means of a key, such as a double bit key”.  Examiner notes that applicant is claiming both a broad “key” and narrow “double bit key” in the same claim, which is indefinite as to the scope desired by applicant.  Further, examiner is unsure if applicant intends to claim the combination of the hinge with the key, or if applicant intends to claim the actuator 20 has a drive recess capable of being used by a tool.
“via an actuator”.  Examiner is unsure if applicant is positively claiming the actuator or not.  Further, examiner is unsure if applicant is claiming a function of the actuator before claiming the actuator.  
“lifting device moves…via an actuator”.  Examiner is unsure if applicant is claiming a configuration prior to the device that has the configuration.  Examiner is unsure what structure is within the scope of this phrase.

For purposes of examination, examiner assumes the following claim is a definite version of applicant’s intended claim 1.  Examiner notes that this claim is then rejected below:
A hinge for detachable cabinet doors, comprising:
a first hinge part attachable to the door; 
a second hinge part attachable to the cabinet; 
a hinge pin connecting the first and second hinge parts in a rotatable manner; 
the first hinge part having two ends with through holes, the two ends are spaced apart, the hinge pin extends through the through holes and through a space between the two ends;
the second hinge part having a tongue, a spring biasing the tongue, a lifting device with a hook, and an actuator that has an exposed drive recess;


Applicant is suggested to utilize this definite claim as a basis for future amendments.

Regarding claims 2-6, applicant claims “characterized in that”, while claim 1 was a “comprising” claim.  Examiner assumes that claims 2-6 intend “further comprising”.

Regarding claim 2: 
“lifting device forms coulisse-like guide walls”.  Examiner notes that “coulisse” is a “flat piece of scenery at the side of the stage in a theater”.  Examiner is unsure how “coulisse-like” modifies the “guide walls”.  Does applicant use “coulisse” to refer to the protrusions on the lifting device that engage grooves in the second hinge part 16?  Further, examiner notes that applicant does not clearly disclose which walls of lifting device 18 are the “guide walls”.  Does applicant just intend exterior walls?
“which constitute a guide”.  Examiner notes that applicant does not disclose a separate “guide”, and therefore assumes that this is an intended function of whatever “coulisse-like” means.
“inner walls of the lifting device”, which are not shown in the drawings.  Does applicant mean to claim inner walls on the second hinge part 16?  Examiner is unsure what structure applicant refers to, or is positively claiming.
“encompass these in a U-shaped manner”.  Examiner notes that this is the second time that applicant uses “encompass”, which is defined as “surround”, with a part that does not, in fact, “encompass” anything.  Examiner suggests removal of the term “encompass” entirely from the claims.  A u-shaped engagement does not “encompass”, a through hole like in end 42 “encompasses”.


“the walls”, examiner notes that applicant previously claims “guide walls” and “inner walls”.  Examiner is unsure which one of these applicant refers to.
“form feet”, which are not shown in the drawings.  Examiner assumes that part 48 is what applicant intends as “feet”.  
“with which they are attached to the door leaf”.  Examiner notes that applicant is not positively claiming the combination of hinge and door leaf.  Further, examiner notes that claim 3 seems to be further limiting the second hinge part 16, and should state as much in the claim language.

Regarding claim 4:
“the coulisses”.  Examiner notes that applicant has previously used “coulisse” as a descriptor, and not a feature.  Examiner is unsure what a “coulisse” is in this application.  Examiner has assumed that these are protrusions in the external wall of the lifting device 18 shown in figure 1, and the grooves in the inner wall 58 of second hinge part 16.
“coulisses support a turntable”.  Examiner notes that the assumed “coulisse” does not at all engage turntable 22.  Examiner is unsure how they “support” a turntable.  Examiner further assumes that applicant is positively claiming turntable 22.
“helical track”.  Applicant discloses “helical track” as part 64, which is a groove in a planar turntable.  Examiner notes that the helical track is semi-circular, but notes that it does not travel at all along an axis, which is what is required to be “helical”.  Because this track is on a plane, examiner suggests “semi-circular track”.  Examiner notes that examiner assumes there is a helical track on the actuator 20, because pin 32 abuts the actuator 20 in the positions of figures 10 and 11; however applicant does not show or disclose such a track on the actuator 20.

“which protrudes from the bottom of the actuator 20”.  Examiner notes that based on figure 1, as well as figures 10-12, no projection or head screw is attached to the bottom of actuator 20.  Head screw 30 must move with respect to actuator 20, otherwise the tongue 26 could not retract.  Alternatively, if head screw 30 IS directly attached to actuator 20, there is no need for turntable 22, and further, the hinge would not be able to perform the state shown in figure 11.  If the head screw 30 rotates the same as actuator 20, the tongue 26 would retract concurrent with the movement of the lifting device 18 moving vertically.  This would result in the hinge going from figure 10 directly to figure 12 without figure 11 occurring at all.  Examiner requests clarification on how the actuator relates to the tongue 26.

Regarding claim 5:
“head screw, which is screwed into the bottom of the actuator”.  Please see discussion of the projection in the bottom of the actuator, discussed in claim 4.

Regarding claim 6:
Examiner notes that applicant claims only functional language in claim 6, and does not further limit the structure of the device of claim 5.  Examiner contends that by having the structure of claim 5, the hinge functions in the manner claimed in claim 6.  Further, examiner has indefiniteness rejections regarding the intended use language of claim 6 below.

“rotation through 180 degrees in first direction…the walls are raised”.  Examiner is unsure which “walls” applicant refers to, and is further unsure what “raised” means.  Examiner is unsure if “raised” means the same as “drawn into the coulisses”.  Examiner assumes that the rotation of the actuator creates a vertical movement of the lifting device 18.
“further rotation through 180 degrees in the same direction the tongue is drawn into the coulisses”.  Examiner notes that the tongue moves perpendicular to what is assumed to be the “coulisses”, which examiner assumes are the grooves that move the lifting device in a direction perpendicular to the cabinet/wall.  Further, examiner is unsure of the structure that connects the actuator 20 to the tongue 26.  Examiner notes that the actuator 20, as shown in figures 10-12, does not directly connect to the tongue 26.  Examiner agrees that rotation of the actuator will move the lifting device; examiner does NOT see any mechanical reason how or why the tongue 26 retracts relating to actuator 20.
“upon rotation through 180 degrees…further rotation through 180 degrees”.  Examiner is unsure of the range of motion of the actuator.  Is the “further rotation” an additional 180 degrees?  If the first range is 0-180 degrees, is the second range 181-360 degrees?  Examiner is unsure if applicant refers to the same angle range, or 0-180 and 181-360. 
Examiner is unsure how the actuator relates the retraction of the tongue 26, as applicant’s claimed structure is not shown in the drawings.  If the head screw 30 is directly attached to the actuator 20, the tongue retracts at the same time as the lifting device moves vertically.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by DE202016003986 Dirak.
Examiner notes that while Dirak and the instant application have the same assignee, examiner notes that Dirak was filed on 28 June, 2016, while the instant application has foreign priority of 12 August 2017.  Therefore, Dirak was filed more than one year prior to the instant application, and is considered as prior art under 102a1.

    PNG
    media_image2.png
    536
    484
    media_image2.png
    Greyscale
Regarding claim 1, as best understood, Dirak discloses a hinge for detachable cabinet doors, comprising:
a first hinge (left side of figure 1c) part attachable to the door; 
a second hinge (right side of figure 1c) part attachable to the cabinet; 
a hinge pin 18 connecting the first and second hinge parts in a rotatable manner (figures 2b and 2c); 
the first hinge part (left side) having two ends (annotated) with through holes (shown in figure 1c), the two ends are spaced apart (figure 1c), the hinge pin 18 extends through the through holes and through a space between the two ends (figure 1c);

    PNG
    media_image3.png
    353
    297
    media_image3.png
    Greyscale
the second hinge (right side) part having a tongue 28, a spring (annotated) biasing the tongue, a lifting device with a hook 32, and an actuator (top surface of tongue 28) that has an exposed drive engagement surface (protrusion);
wherein the hinge pin 18 is engaged in the space between the two ends (figure 1c) by the hook and the tongue (figure 2b).  

Regarding claim 2, as best understood, Dirak discloses the hinge according to claim 1, further comprising a lifting device forms coulisse like guide walls (that engage the latch, as claimed in claim 6), which constitute a guide for inner walls of the lifting device and encompass these in a u shaped manner (figure 2d).  
Regarding claim 3, Dirak discloses the hinge of claim 2, characterized in that the walls form feet (as annotated above) with which they are attached to the door leaf.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677